DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: “separation devices” in claims 1, 10-12 and 14 (other dependent claims further limit the structure of “separation devices” and are therefore NOT interpreted under this statute).
Such claim limitation(s) is/are: “support structure” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
With regard to claim 8, the limitation “a structure selected from the group consisting of a notch, a half-circle, a scallop, and any combination thereof, a corrugation, a fin, and any combination thereof” is confusing because of the two recitations of “any combination thereof”; confusion arises as to the duplicate inclusion of this claim limitations and renders clear understanding of the metes and bounds of the second recitation of “any combination thereof” difficult and unclear. Applicant can delete the first recitation of “any combination thereof” to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 9-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Echols (US 4,629,481) over taken in combination with Ebert (US 5,330,624).
With regard to claim 1, Echols teaches a boiler 8, comprising: a shell 10 (Fig 1, C3:L6); a liquid reservoir (evaporator section 12) defined within the shell 10 to contain a first process fluid (outside of tube bundle 16); a tube bundle 16 positioned within the liquid reservoir and at least partially submergible in the first process fluid, the tube bundle 16 being configured to circulate a second process fluid that causes the first process fluid to boil and discharge a vapor-liquid mixture (“Feedwater enters the unit through a nozzle 26 located in steam drum section 14, and is distributed by a feedwater ring 28 into a downcomer annulus formed by the tube bundle wrapper 30 and steam generator shell 10. The feedwater mixes with recirculation flow and enters tube bundle 16 near the tube sheet 32. Boiling occurs as the fluid rises in tube bundle 16, forming a steam-water mixture. Most of the entrained water from the steam is removed by primary separator assembly 18, which includes a cluster of modular centrifugal moisture separators 34”, Fig 1, C3:L15-26, it is understood that a second process fluid is necessarily providing heat via the inside of the tube bundle 16); a liquid-vapor separation assembly 18 positioned in the shell and including: a separation deck 58/60; and a plurality of separation devices 34 mounted to the separation deck 58/60, each separation device being operable to de-entrain liquid from the vapor-liquid mixture and discharge a vapor (see Figs 1-4, C3:L23-46, C4:L16-17); and a vapor outlet nozzle coupled to the shell to receive the vapor discharged from the plurality of separation devices (see top outlet of Fig 1).
However Echols does not teach wherein the boiler is a kettle reboiler.
Ebert teaches a fractionator reboiler is a kettle reboiler 12 that utilizes a liquid level boiling chamber in shell 16, with heating tube bundle 20 in boiling zone 18, with vapors returning to 
Therefore Echols substantially teaches a system and method of operating the system of a two phase outer boiling chamber and inner tubes with a second heating fluid to change a liquid to a two phase stream, whereas Ebert substantially teaches a related kettle reboiler having a two phase outer boiling chamber and inner tubes with a second heating fluid to change a liquid to a two phase stream; and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the substantially related system and method of Echols in the application of a kettle reboiler for the purpose of ensuring more complete liquid separation from the vapor returning to fractionator column as taught by Echols to avoid sludge returning to the column in a kettle reboiler by ensure vapor separation in a kettle reboiler as taught by Ebert.

With regard to claim 14, Echols teaches a method of operating a boiler 8, comprising: containing a first process fluid in a liquid reservoir (evaporator section 12) defined within a shell 10 of the boiler 8 fluid (outside of tube bundle 16); circulating a second process fluid through a tube bundle 16 positioned within the liquid reservoir and at least partially submerged in the first process fluid; boiling the first process fluid as the second process fluid circulates through the tube bundle and thereby discharging a vapor-liquid mixture from the first process fluid (“Feedwater enters the unit through a nozzle 26 located in steam drum section 14, and is distributed by a feedwater ring 28 into a downcomer annulus formed by the tube bundle wrapper 30 and steam generator shell 10. The feedwater mixes with recirculation flow and enters tube bundle 16 near the tube sheet 32. Boiling occurs as the fluid rises in tube bundle 16, forming a steam-water mixture. Most of the entrained water from the steam is removed by primary separator assembly 18, which includes a cluster of modular centrifugal moisture separators 34”, Fig 1, C3:L15-26, it is understood that a second process fluid is necessarily providing heat via the inside of the 
However Echols does not teach wherein the boiler is a kettle reboiler.
Ebert teaches a fractionator reboiler is a kettle reboiler 12 that utilizes a liquid level boiling chamber in shell 16, with heating tube bundle 20 in boiling zone 18, with vapors returning to fractionating column and non evaporated liquid removed via outlet 46 (see Figs 1-2, C3:L14-21:L43-68, C4:L48-53).
Therefore Echols substantially teaches a system and method of operating the system of a two phase outer boiling chamber and inner tubes with a second heating fluid to change a liquid to a two phase stream, whereas Ebert substantially teaches a related kettle reboiler having a two phase outer boiling chamber and inner tubes with a second heating fluid to change a liquid to a two phase stream; and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the substantially related system and method of Echols in the application of a kettle reboiler for the purpose of ensuring more complete liquid separation from the vapor returning to fractionator column as taught by Echols to avoid sludge returning to the column in a kettle reboiler by ensure vapor separation in a kettle reboiler as taught by Ebert.
With regard to claims 2-4, 10-11 and 15-18, Echols further teaches each separation device 34 comprises body 36 mounted on separation deck 58/60 defining the central flow path for the liquid/vapor mixture, the body having inner shell 36 and outer shell 44, with liquid flow passage in between with apertures 46 leading from inner shell 36 and to outer shell 44, the liquid flow passage 
With regard to claim 12, in modified Echols, Ebert teaches liquid outlet 46 as set forth above, which the skilled artisan would find obvious to include in modified Echols to guide separated liquid to the liquid outlet.
With regard to claims 9 and 19, Echols further teaches center post 38 that supports helical structures 40 being supported by “three radial pins” (see Figs 2 and 4, C4:L1-16).

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Echols (US 4,629,481) over taken in combination with Ebert (US 5,330,624) as applied above and further in combination with either of Ribeiro et al (US 6,036,749) and/or Zipay et al (US 4,565,554).
With regard to claims 6 and 20, Echols teaches all limitations as set forth above, however Echols does not teach wherein at least one of a width, a pitch, and an angle of the helical structure varies along an axial length of the cyclonic flow initiator.
Ribeiro teaches a liquid/gas helical separator tube wherein variable pitch helixes are utilized for the separator (see title, abstract, Figs 2-3), to provide deceleration of vapor and improved separation (See C3:L47-60).
Zipay teaches a steam vapor-liquid steam separator tube comprising a helical separating structure 35 that changes in width along axial flow (shown as arrow A, see Fig 3).


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Echols (US 4,629,481) over taken in combination with Ebert (US 5,330,624) as applied above and further in combination with Singh et al (US 8,833,437).
With regard to claim 13, Echols teaches all limitations as set forth above, however Echols does not teach wherein at least a portion of the separation deck is sloped to flow the liquid toward the downcomer.
Singh teaches a shell-side liquid vaporizing heat exchanger with internal tubes (see title, abstract), Sing teaches that the system comprises vapor deentrainment 155 with drip pan 157 that is sloped to redict flow of captured liquid to a desired area within the shell side chamber (see Fig 4, C9:L38-55).
Therefore Singh substantially teaches redirecting separated liquid from an evaporator and caught on a deck to a desired location via a sloped design, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Echols in view of Singh to redirect liquid via a sloped deck in modified Echols.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 5, the prior art does not teach or fairly suggest the system or method of claim 3, further comprising one or more ribs provided on an inner wall of the inner shell and extending into the central flow passage.
With regard to claim 7, the prior art does not teach or fairly suggest the system or method of claim 2 wherein at least one of an upper surface and a lower surface of the helical plane defines a structure selected from the group consisting of a dimple, a corrugation, a fin, and any combination thereof.
With regard to claim 8, the prior art does not teach or fairly suggest the system or method of claim 2, wherein an edge of the helical structure defines a structure selected from the group consisting of a notch, a half-circle, a scallop, a corrugation, a fin, and any combination thereof.
Echols (US 4,629,481), as set forth above is regarded as the closest relevant prior art, Echols teaches a boiler 8, comprising: a shell 10 (Fig 1, C3:L6); a liquid reservoir (evaporator section 12) defined within the shell 10 to contain a first process fluid (outside of tube bundle 16); a tube bundle 16 positioned within the liquid reservoir and at least partially submergible in the first process fluid, the tube bundle 16 being configured to circulate a second process fluid that causes the first process fluid to boil and discharge a vapor-liquid mixture (“Feedwater enters the unit through a nozzle 26 located in steam drum section 14, and is distributed by a feedwater ring 28 into a downcomer annulus formed by the tube bundle wrapper 30 and steam generator shell 10. The feedwater mixes with recirculation flow and enters tube bundle 16 near the tube sheet 32. Boiling occurs as the fluid rises in tube bundle 16, forming a steam-water mixture. Most of the entrained water from the steam is removed by primary separator 
Echols does not teach one or more ribs provided on an inner wall of the inner shell and extending into the central flow passage; wherein at least one of an upper surface and a lower surface of the helical plane defines a structure selected from the group consisting of a dimple, a corrugation, a fin, and any combination thereof; wherein an edge of the helical structure defines a structure selected from the group consisting of a notch, a half-circle, a scallop, a corrugation, a fin, and any combination thereof.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson et al (US 10,845,125 and US 11,105,558) teaches a shell and tube heat exchanger design. Hattori et al (US 9,810,458) teaches a shell and tube heat exchanger design. Numata et al (US 9,541,314) teaches a shell and tube heat exchanger design. Moeykens et al (US 6,293,112) teaches a shell and tube heat exchanger design. Kvamsdal et al (US 10,086,385) teaches a gas liquid gravity separator with helical separators. Zipay et al (US 4,483,696) teaches a steam separator. Sephton (US 3,423,294 and US 3,457,982) teaches a helical evaporator system. Kloberdanz (US 5,531,811) teaches a gas-liquid helical separator. Hartfield et al (US 5,561,987) teaches a shell and tube heat exchanger design. Oosterkamp (US 5,130,082) teaches a helical gas-liquid separator. Salmisuo (US 6,656,327) teaches a steam liquid separator in evaporation. Hayes (US 4,856,461) teaches a helical liquid separator from steam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772